RICHARD A. ENSLEN, District Judge,
dissenting.
The majority’s conclusion rests on the proposition that “adequate time for discovery” had not passed, because no discovery was allowed. In virtually every case, that proposition is correct. However, in this case, I believe that the unusual legal standard which governs plaintiffs’ claims renders that proposition untrue.
In order for plaintiffs to prevail on either of their claims, they must show that the facts upon which the fishing regulations are based could not reasonably be conceived to be true by the decisionmaker. Minnesota v. Clover Leaf Creamery Company, 449 U.S. 456, 463, 101 S.Ct. 715, 723, 66 L.Ed.2d 659 (1980) (upholding law which banned milk sold in plastic nonreturnable, nonrefillable containers, but permitted sale of milk in other types of nonreturnable, nonrefillable containers). It is not enough to show that the wisdom of the rule is “debatable.” Id. at 463, 469, 101 S.Ct. at 723, 726-27.
Therefore, because defendants’ motion for summary judgment offered a set of facts which reasonably could be conceived to be true by the ODNR, the burden fell on plaintiffs to explain in their Rule 56(f) motion what discovery would lead to evidence which would disprove the reasonableness of defendants’ belief.
Not surprisingly, plaintiffs failed to carry this burden in their motion. Essentially, the Clover Leaf standard required them to contend that discovery would lead to evidence that it was unreasonable for the ODNR to believe that taking less fish out of the lake, during spawning season, would leave more fish in the lake. Given their own assertion that the regulations will reduce their catches by 35-40%, I cannot imagine, and the commercial fishers have not described, what evidence they could find to carry their burden of proving that there is no conceivable set of facts, or interpretation of those facts, which would support the ODNR’s belief that the amendments will increase the stock of yellow perch. Though discovery might provide competing versions or interpretations of the facts, it is not possible for it to debunk this “belief’ altogether.1 Because it cannot not alter the outcome of the case, discovery on this point is a waste of time.
Finally, the district court accepted the defendants’ assertion that there is a rational basis to distinguish between commercial and sports fishers. In order to prove that this classification violates the equal protection clause, plaintiffs must prove that there cannot be any facts which may exist to support the classification. As long as there was some evidence before the decisionmaker support*233ing a classification of this variety, the courts will not second-guess the wisdom of the deci-sionmaker in relying on it. Clover Leaf, supra at 464, 101 S.Ct. at 724.
Even if defendants’ belief that the two groups should be treated differently is untrue, and plaintiffs’ discovery revealed that sports fishers take more fish than commercial fishers, plaintiffs would not prevail. Defendants are not required to address all sources of fish depletion at the same time, and the undisputed fact that commercial fishers take yellow perch out of Lake Erie provides sufficient basis for the classification. E.g., Clover Leaf (fact that other nonrefillable, nonreturnable containers were permitted was irrelevant); City of New Orleans v. Dukes, 427 U.S. 297, 96 S.Ct. 2513, 49 L.Ed.2d 511 (1976) (upholding ordinance banning the sale of food from pushcarts, but exempting persons operating pushcarts for over eight years). Therefore, discovery on this “fact” was unnecessary as well, because it could not have altered the outcome of the case.
Conclusion
This case is quite unusual. Dismissal under Rule 12(b)(6) would have been inappropriate, because plaintiffs did state a claim under which relief could conceivably be granted — the regulations could have had no rational relationship to the state interest in resource management. However, once defendants presented a set of assertions to the district court which made clear that the rationality of the challenged regulations are at least debatable, no discovery was required, because no conceivable set of facts could lead to a victory for plaintiffs. Therefore, I would affirm the ruling of the district court.
When this ease is reopened for discovery, I encourage the district court to keep the Clover Leaf standard in mind as it exercises its discretion to limit discovery to that which is relevant, or reasonably calculated to lead to admissible evidence, pursuant to Rule 26(b)(1).

. It is important to note that the amount of fish the regulations will preserve is irrelevant. Defendants could have passed the regulations based on the belief expressed by a state official nine months before the rules were amended — that regulations would have a de minimis effect. Clover Leaf Creamery at 466, 101 S.Ct. at 725. Therefore, unless the number is zero, discovery about how many fish the regulations will (or will not) preserve will not alter the outcome of this case.